Citation Nr: 0203107	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  01-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected pseudofolliculitis barbae.

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from March 1976 to March 
2000.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 2001 decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO), which 
granted service connection for pseudofolliculitis barbae, and 
rated it 10 percent disabling.   


FINDING OF FACT

The veteran's pseudofolliculitis barbae is manifested by no 
more than intermittent ingrown hairs, occasional small cystic 
lesions, and minimal scarring.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the veteran's pseudofolliculitis barbae have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.118 Diagnostic Code 7800 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained with regard to 
this issue.  The veteran, moreover, has been accorded ample 
opportunity to present evidence and argument, including 
presenting testimony at a travel Board hearing before the 
undersigned.  Further, the veteran has been notified of the 
evidence necessary to establish the benefit sought.  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

Factual Background 

Service medical records reflect that the veteran began to 
complain of symptoms of pseudofolliculitis barbae in about 
April 1976.  Different treatment was suggested including 
depilatory cream instead of shaving, temporary shaving 
waivers, and the substitution of clippers for a razor.  He 
sought treatment often throughout his years in service to 
prevent ingrown hairs that apparently caused the condition.

In April 2000, he filed a claim of service connection for 
pseudofolliculitis barbae.  

On May 2000 VA medical examination, the examiner noted a 
history of cysts in the veteran's beard area and observed 
small scars in that region.  According to the examiner, the 
condition was chronic, but residuals in this case were mild.  
The examiner indicated one pea-sized cyst in the right 
submandibular area but no discharge or draining.  The 
diagnosis was pseudofolliculitis.

By January 2001 rating decision, the RO granted service 
connection for pseudofolliculitis barbae and assigned it a 
disability evaluation of 10 percent.

In his January 2001 notice of disagreement, the veteran 
stated that he should be rated 30 percent disabled for his 
service-connected pseudofolliculitis barbae.  He indicated 
that on May 2000 VA examination, he wore a beard.  He stated 
that he grew his beard after discharge from service, "not as 
a fashion statement," but due to lack of choice.  Shaving, 
he stated, caused pustules.  He indicated that pustules 
formed even when not shaving; however, the problem was not as 
severe as when he shaved.  When he did shave, pustules 
developed, causing exudation, itching, and lesions, and 
"markedly disfigured" him.  He indicated that the pustules 
lasted only for a few days, but they were always painful and 
left scars.  He asserted that his pseudofolliculitis barbae, 
with or without a beard, was "in every sense of the thought, 
everyday, a handicap."

On April 2001 VA dermatologic examination, the examiner 
reported that underneath the veteran's beard, which appeared 
normal in every way, there were small areas, one or two 
millimeters in diameter, which appeared to be scars, and 
there were one or two cystic lesions which may have resulted 
from hairs ingrowing.  In addition, the examiner found 
multiple small pedunculated crusted brown seborrhea keratoses 
scattered over the face, very few scattered nevi over the 
chest and back, and a slightly tender kyphotic growth of the 
right flank 10 millimeters in diameter.  There was some 
hyperpigmentation in the inguinal area.  The examiner 
diagnosed pseudofolliculitis barbae or pili carnati, 
seborrheic papillomas of the face, and dermatofibroma of the 
right lateral flank.  The examiner noted the veteran's claim 
that requiring him to shave in service resulted in the 
disfigurement and scaring of his face.  The examiner 
indicated, however, that there was minimal scarring and 
little pustule activity on examination.  The scarring was 
difficult to discern because of the veteran's beard, but even 
with a magnifying glass, little scarring was described as 
visible.

In December 2001, he testified at a hearing before the 
undersigned.  He stated that his scarring was progressive, 
but that wearing a beard reduced the effects of the scarring.  
Also, he indicated that he did not wear a beard by choice but 
that absent a beard, he experienced pain.  He asserted that 
the shaving requirement in service worsened his condition.  
According to him, the only effective treatment was the 
avoidance of shaving and wearing a beard.  He stated that, 
during service, his wife would extract ingrown hairs with 
tweezers to "relieve pressure."  If the hairs were not 
plucked, he would develop a "festering face" replete with 
cysts.  He pointed to a cyst in the right submandibular area 
and indicated that treatment consisted of antibiotic cream 
and warm compresses.  His wife testified that the cysts grew 
into boils at times.  She also stated that the cysts and 
boils were caused by ingrown hairs.  He asserted that a 30 
percent rating was warranted due to scars that became visible 
when he shaved.  His wife stated that she still checked for 
hairs that needed to be plucked.  

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  

In cases where an initially assigned disability evaluation 
has been disagreed with, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
v. West, 
12 Vet. App. 119, 126-28 (1999).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations of 
the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990); see also Ortiz v. Principi; No. 01-7006 
(Fed. Cir. Dec. 17, 2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision too close to call).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The veteran's pseudofolliculitis barbae is currently rated as 
10 percent disability under 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001), which pertains to eczema.  Code 7806 states 
as follows: with slight, if any, exfoliation, exudation or 
itching, and if on a nonexposed surface or small area, a 10 
percent evaluation is warranted.  With exfoliation, exudation 
or itching and if involving an exposed surface or extensive 
area, a 10 percent evaluation is assigned.  A 30 percent 
evaluation is assigned where there is exudation or constant 
itching, extensive lesions, or marked disfigurement, and a 50 
percent evaluation is assigned where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition is exceptionally 
repugnant.  

The assignment of a particular diagnostic code, however, is 
completely dependent on the facts of the case.  See Butts, 
supra.  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Tedeschi, supra.  In this case, aside 
from a few possible pustules or cysts, the veteran's chief 
complaint seems to be scarring that he claims resulted from 
pseudofolliculitis barbae.  As such, the more appropriate 
code to rate his condition is 38 C.F.R. § 4.118, Code 7800 
which pertains to disfiguring scars of the head, face, and 
neck.

Under Code 7800, a disfiguring scar of the head, face, or 
neck can be assigned a disability rating from zero to 50 
percent, depending on its severity.  A zero percent 
evaluation is for a scar which is "slight."  For a "moderate" 
scar, which is "disfiguring," a 10 percent rating is 
appropriate.  A 30 percent rating is warranted for a "severe" 
scar, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles; a "complete or 
exceptionally repugnant deformity" of one side of the face or 
a "marked or repugnant bilateral disfigurement" receives a 50 
percent disability rating.  Code 7800 also provides that when 
there is additionally "marked discoloration, color contrast, 
or the like" of the service-connected scar, a 50 percent 
rating may be increased to 80 percent, a 30 percent rating 
raised to 50 percent, and a 10 percent evaluation bumped up 
to 30 percent.  38 C.F.R. § 4.118.  

The Board acknowledges the veteran's persistent complains of 
pseudofolliculitis barbae symptoms during service.  A review 
of the record indicates that the symptoms were likely brought 
on by shaving requirements.  In reaching a decision, however, 
the Board must determine the present state of the disability.  
Francisco, Supra.  Currently, he does not shave in order to 
minimize symptoms.  Moreover, on April 2001 VA examination, 
the VA examiner observed that there were small areas one or 
two millimeters in diameter which appeared to be scars, and 
there were one or two cystic lesions which may have resulted 
from ingrown hairs.  The examiner indicated that there was 
minimal scarring and little pustule activity.  Significantly, 
the examiner noted that even with a magnifying glass, little 
scarring was visible.  

The veteran is seeking a 30 percent rating, which is 
warranted for "severe" scars, especially those producing 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  38 C.F.R. § 4.118, Code 7800.  Pursuant to a 
thorough examination and the use of a magnifying glass, 
scarring was barely visible, and the veteran was virtually 
free of pseudofolliculitis barbae symptoms.  Thus, because 
his symptoms appear to be negligible and scarring is minimal, 
a 30 percent evaluation cannot be awarded.  See Id.  The 
record is clear that any scars in the veteran's beard region 
resulting from pseudofolliculitis barbae are not severe in 
nature.  Id.

The Board notes that the veteran is entitled to the highest 
rating available under the Schedule.  38 C.F.R. § 4.7.  
Therefore, the Board emphasizes that he would not have fared 
better pursuant to Code 7806 under which he was originally 
rated.   Under that Code, a 30 percent rating is assigned 
where there is exudation or constant itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118.  The 
record reflects no complaints or objective findings of 
constant itching, exudation, or marked disfigurement.  
Although the veteran, in his notice of disagreement, did 
refer to exudation, there is no other mention of that 
symptom.  Also, although he has complained of marked 
disfigurement, there is absolutely no objective evidence in 
support of such a finding.  Therefore, again, even under Code 
7806, a rating in excess of 10 percent is not be warranted.

During his hearing, the veteran focused on the effects 
shaving has on his pseudofolliculitis barbae.  However, as he 
no longer shaves, the deleterious effects of shaving are no 
longer relevant.  He also indicated that if he were to shave, 
his scars would be visible.  His estimation of the extent of 
his disfigurement seem to be somewhat exaggerated.  The VA 
examiner, even with the use of a magnifying glass, could find 
no significant scars.  In any event, a 30 percent rating is 
warranted for severe scars of the facial area.  Id.  To the 
extent that he has scarring, it is not shown to be severe.  
The Board emphasizes also that any minimal scarring that he 
may have is concealed by his beard and is thus not 
disfiguring in any way.

The Board is cognizant of the veteran's contention that he is 
not fond of wearing a beard and that he had grown one simply 
in order to minimize the symptoms of his pseudofolliculitis 
barbae.  Nevertheless, the necessity for a beard is not a 
disability recognized under the Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2001), 
whether or not they were raised by the veteran, as required 
by Schafrath, supra.  However, the Board finds no basis upon 
which to assign a higher disability evaluation in that the 
veteran manifests no separate and distinct symptoms of a 
facial skin condition not contemplated in the currently 
assigned 10 percent ratings as permitted under 38 C.F.R. 
§ 4.118, Code 7800.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that his 
pseudofolliculitis barbae scarring is not severe and does not 
rise to the level of a 30 percent disability.  38 U.S.C. 
§ 5107); Gilbert, supra.  


ORDER

An evaluation in excess of 10 percent for pseudofolliculitis 
barbae is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

